PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
MORAN, DOV, et al.
Application No. 16/398,316
Filed:  April 30, 2019
Attorney Docket No.  M063/008A/S4US 
:
:
:                        ON PETITION
:
:


 
This is a decision on the petition under the unintentional provision of 37 CFR 1.137(a), filed December 07, 2021, to revive the above-identified application.  The petition filed December 07, 2021, under 37 CFR § 1.182 to Expedite Petition Consideration.

The petition is GRANTED.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Marc Van Dyke, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

This application became abandoned for failure to timely pay the issue fee on or before December 01, 2021, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed September 01, 2021.  Accordingly, the date of abandonment of this application is December 02, 2021.  A Notice of Abandonment was mailed December 17, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

The petition under 37 CFR § 1.182 is GRANTED.

The requisite $210 fee for the petition to expedite processing under 37 CFR 1.182 submitted December 07, 2021, has been accepted.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Dale A. Hall/Paralegal Specialist, OPET